DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the sole figure should not be labeled as “Fig. 1”. See 37 CFR 1.84(u).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seki et al (US 2012/0181219).
Regarding claims 1 and 5, Seki discloses a hydrodesulfurization (HDS) catalyst comprising (see [0001]):
an inorganic oxide carrier comprising Si, Ti, and Al (see [0022]-[0023]); and 
at least one metal component carried on the inorganic oxide carrier, the metal component being selected from the group consisting of group 6 elements, group 8 elements, group 9 elements, and group 10 elements (see [0026]-[0027], Groups VIA and VIII metals).
Al is present in the carrier in an amount of 50% by mass or higher in terms of Al2O3 (see [0025]), Si is present in an amount of 1.0 to 10% by mass in terms of SiO2 (see [0023]), and Ti is present in an amount of 12 to 28% by mass in terms of TiO2 (see [0024], 15 to 25% by mass, within the claimed range).
The catalyst is prepared according to the following process:
mixing a first aqueous solution comprising a mineral acid salt of titanium and an acidic aluminum salt with a second aqueous solution comprising a basic aluminum salt to make a mixed liquid of pH 6.5 to 9.5 to thereby obtain a carrier precursor deposited in the mixed liquid (hydrate containing silica, titania, and alumina) (see [0044], acidic aqueous solution is 
calcining the carrier precursor to obtain a carrier (support) (see [0050]); and
making the carrier to carry the at least one metal component to obtain the HDS catalyst (see [0052]),
wherein the first aqueous solution and/or the second aqueous solution comprises a silicate ion (see [0045]-[0046]).
The office notes that the process of making the catalyst disclosed in Seki fully anticipates the steps set forth in claim 5.
Seki does not explicitly disclose the absorption edge wavelength of an absorption peak from Ti. However, given that the method of making is exactly the same as that claimed, the resulting absorption edge wavelength of a Ti absorption peak is considered to be an inherent characteristic of the resulting catalyst. 
In the alternative, i.e. that the absorption edge wavelength is not inherent, the office notes that Seki repeatedly discloses making the catalyst in such a way as to prevent aggregation of titania particles (see, e.g., [0019]; [0023]). This objective is consistent with the claimed limitation of an absorption edge wavelength of a Ti peak of 364 nm or shorter. In this regard, based on the teachings and suggestions in the Seki reference, a person of ordinary skill in the art would seek to produce a catalyst that has a Ti absorption wavelength as claimed, in order to produce a catalyst with good Ti dispersion. The claimed absorption edge wavelength is not considered to patentably distinguish the instant claims over the Seki reference.
Regarding claim 2, Seki discloses wherein the HDS catalyst has a specific surface area of 150 m2
Regarding claim 3, Seki discloses wherein the metal component comprises at least one selected from the group consisting of molybdenum, tungsten, cobalt, and nickel (see [0027]).
Regarding claim 4, Seki discloses wherein the metal component is present in an amount of 1 to 35% by pass in terms of oxide (see [0028]).
Regarding claim 6, Seki discloses wherein the first aqueous solution is prepared at 60°C or lower (see [0067], which discloses 60°C).

Claim Rejections - 35 USC § 103

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seki, as applied to claims 1 and 5 above.
Regarding claim 7, Seki does not explicitly disclose the time period from when the mineral acid salt of titanium and the acidic aluminum salt are mixed until when the first aqueous solution and the second aqueous solution are mixed. The example (see [0067]) appears to indicate that the preparation steps are carried out sequentially as: preparation of the alkaline aqueous solution (equivalent to the claimed second solution), preparation of the acidic aqueous solution (equivalent to the claimed first solution), then mixing of the two solutions for 10 minutes. No waiting period is disclosed. Given that Seki discloses the preparation process steps in line with those claimed, a person of ordinary skill in the art would arrive at the embodiment of claim 7 by routine optimization and with a reasonable expectation of success. Continuing with the process mixing steps in a time period of 60 minutes or less after each of the respective aqueous solutions have been prepared amounts to nothing more than routine process optimization and is not considered to patentably distinguish the instant claims over the Seki reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Renee Robinson/Primary Examiner, Art Unit 1772